EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Boris Matvenko (Applicant – Registration# 48165) on 13 September 2021 as follows (specific to claims 1, 11 and 19):

1. (Currently Amended). A computer-implemented method for performing a data quality function, the method comprising: 
receiving, by an execution of a data quality function process, at least one record from a source, wherein the record includes data, semantic annotations and data quality annotations associated with the data in the record, wherein 
the semantic annotations are attributes arranged hierarchically in accordance with a plurality of discrete levels of granularity and defining a type of data contained in each attribute, an input mapping for automatically mapping one or more of the semantic annotations to one or more data quality input fields by the execution of the data quality function process, and output mapping for selecting and automatically mapping one or more output attributes that contain desired data results using the semantic annotations by the execution of the data quality function process, the semantic annotations including one or more type annotations for executing the input mapping and the output mapping, the one or more type annotations defining a named instance for an attribute of the data and including a match annotation that is applied to output attributes that contain match data for detecting duplicates and distinguishing between attributes of the data, wherein execution of the data quality function process, based on the one or more type annotations, groups the one or more output attributes having different data model schema than data model schema of corresponding input attributes, in accordance with a type annotation of the one or more input attributes, and 
the data quality annotations are attributes that define locale-specific data quality rules to be applied to the data at each of the plurality of discrete levels of granularity, wherein one or more data quality annotations is configured to be applied to one or more semantic annotations 
automatically mapping, by the execution of the data quality function process, the semantic annotations to the data quality input fields and to data quality output fields in accordance with the hierarchical arrangement of the semantic annotations and locale-specific data quality rules; 
applying, by the execution of the data quality function process, the data quality rules to the data using the data quality annotations to perform a data quality function having one or more composite attributes; 
performing, by the execution of the data quality function process, the data quality function on the data; and 
outputting, by the execution of the data quality function process, using the one or more generated matching standards, the data to a destination in a format defined by the data quality output fields, wherein at least a portion of data is masked in accordance with the data masking rule.

2. (Original). The method as in claim 1 wherein the semantic annotations include a combination of multiple semantic annotations that define a custom output format for the data.

3-4. (Cancelled).

5. (Original). The method as in claim 1 wherein the data quality annotation is applied to an output attribute of the data.

6. (Original). The method as in claim 1 wherein the data quality annotation is applied to an input attribute of the data.

7. (Original). The method as in claim 1 wherein the data quality function includes a data quality cleanse process.

8. (Original). The method as in claim 1 wherein the data quality function includes a data quality matching process.

9. (Original). The method as in claim 1 wherein the data record is a single record.

10. (Original). The method as in claim 1 wherein the data record is a batch of multiple data records.

11. (Currently Amended). A system for performing a data quality function, the system comprising: 
at least one memory including instructions on a computing device; and 
at least one processor on the computing device, wherein the processor is operably coupled to the at least one memory and is arranged and configured to execute the instructions that, when executed, cause the processor to implement: 
receiving at least one record from a source, wherein the record includes data, semantic annotations and data quality annotations associated with the data in the record, wherein 
input mapping and the output mapping, the one or more type annotations defining a named instance for an attribute of the data and including a match annotation that is applied to output attributes that contain match data for detecting duplicates and distinguishing between attributes of the data, wherein execution of the data quality function process, based on the one or more type annotations, groups the one or more output attributes having different data model schema than data model schema of corresponding input attributes, in accordance with a type annotation of the one or more input attributes, and 
the data quality annotations are attributes that define locale-specific data quality rules to be applied to the data at each of the plurality of discrete levels of granularity, wherein one or more data quality annotations is configured to be applied to one or more semantic annotations to define one or more composite attributes, wherein the data quality annotations include a masking attribute defining a locale-specific data masking rule preventing access to data without authorization, the data quality annotations include one or more variation data quality annotations for executing selection of a variation of data in one or more data quality output fields, the one or more variation data quality annotations defining a plurality of selectable variations of an attribute of the data, wherein the one or more type annotations and the one or more variation data quality annotations are used to generate one or more matching standards defining one or more alternatives of matching data to data quality output fields; 

applying the data quality rules to the data using the data quality annotations to perform a data quality function having one or more composite attributes; 
performing the data quality function on the data; and 
outputting, using the one or more generated matching standards, the data to a destination in a format defined by the data quality output fields, wherein at least a portion of data is masked in accordance with the data masking rule.

12. (Original). The system of claim 11 wherein the semantic annotations include a combination of multiple semantic annotations that define a custom output format for the data.

13-14. (Cancelled).

15. (Original). The system of claim 11 wherein the data quality annotation is applied to an output attribute of the data.

16. (Original). The system of claim 11 wherein the data quality annotation is applied to an input attribute of the data.

17. (Original). The system of claim 11 wherein the data quality function includes a data quality cleanse process.

18. (Original). The system of claim 11 wherein the data quality function includes a data quality matching process.

19. (Currently Amended). A computer program product for performing a data quality function, the computer program product being tangibly embodied on a non-transitory computer- readable storage medium and comprising instructions that, when executed, are configured to cause at least one computing device to: 
receive, by an execution of a data quality function process, at least one record from a source, wherein the record includes data, semantic annotations and data quality annotations associated with the data in the record, wherein 
the semantic annotations are attributes arranged hierarchically in accordance with a plurality of discrete levels of granularity and defining a type of data contained in each attribute, an input mapping for automatically mapping one or more of the semantic annotations to one or more data quality input fields by the execution of the data quality function process, and output mapping for selecting and automatically mapping one or more output attributes that contain desired data results using the semantic annotations by the execution of the data quality function process, the semantic annotations including one or more type annotations for executing the input mapping and the output mapping, the one or more type annotations defining a named instance for an attribute of the data and including a match annotation that is applied to output attributes that contain match data for detecting duplicates and distinguishing between attributes of the data, wherein execution of the data quality function process, based on the one or more type annotations, groups the one or more output attributes having different data model schema than data model schema of corresponding input attributes, in accordance with a type annotation of the one or more input attributes, and 
the data quality annotations are attributes that define locale-specific data quality rules to be applied to the data at each of the plurality of discrete levels of granularity, wherein one or more data quality annotations is configured to be applied to one or more semantic annotations to define one or more composite attributes, wherein the data quality annotations include a 
automatically map, by the execution of the data quality function process, the semantic annotations to the data quality input fields and to data quality output fields in accordance with the hierarchical arrangement of the semantic annotations and locale-specific data quality rules; 
apply, by the execution of the data quality function process, the data quality rules to the data using the data quality annotations to perform a data quality function having one or more composite attributes; 
perform, by the execution of the data quality function process, the data quality function on the data; and 
output, by the execution of the data quality function process, using the one or more generated matching standards, the data to a destination in a format defined by the data quality output fields, wherein at least a portion of data is masked in accordance with the data masking rule.

20. (Original). The computer program product of claim 19 wherein the semantic annotations include a combination of multiple semantic annotations that define a custom output format for the data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Primary Examiner, Art Unit 2158